MEMORANDUM **
Claudia Annette Garcia Maciel, a native and citizen of Mexico, petitions pro se for review from a decision of the Board of Immigration Appeals (“BIA”) denying her motion to reopen removal proceedings. Maciel sought cancellation of removal *569based on hardship to her United States citizen children.
We lack jurisdiction to review the BIA’s denial of petitioner’s motion to reopen, which alleged that her children would suffer hardship if she was removed. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006) (concluding that this court lacks jurisdiction to review the BIA’s denial of motion to reopen for failure to establish a prima facie case if a prior adverse discretionary decision was made by the agency).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.